DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
“Sheet metal press system” in line 1 of every claim should be “A sheet metal press system” or “The sheet metal press system”.
“a tool” in line 7 of claim 1 and all “a tool” after the first should be “the tool”.
“each automated guided vehicle” in claim 3 should be “each of the at least one automated guided vehicle”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “two alternatingly operated automated guided vehicles” in line 2-3. It is unclear if the limitation is referring to the “at least one automated guided vehicle” in claim 1 or if they are additional guided vehicles.
Claim 8 recites the limitation “a first automated guided vehicle” and “a second automated guided vehicle”. It is unclear if the limitation is referring to the “at least one automated guided vehicle” in claim 1 or if they are additional guided vehicles.
Claim 8 recites the limitation “a stored first tool”, “an upper die”, “a lower die”, “the picked up first tool”, “a sheet metal press”, “a used second tool”, “a tool changer interface”, etc. It is unclear if the limitations are referring to the elements in claim 1 or if they are additional elements. Examiner suggests rewriting the claims in independent form so that there is no antecedent basis issue.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Allowable Subject Matter
Claims 1, 3-7 are allowed.
Claims 2 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art Knowles (US 3234648) teaches a similar tool changer device (Fig. 1-2) that is automated and run on a shop floor and capable of lifting and lowering (by rotation as viewed in Fig. 2 -- 6, 6a rotates) a tool (8, 8a), by interaction with a tool changer interface (part of 8, 8a where it meets 7a) of the tool.  
However, Knowles’s tool changer device does not have a guide path running from outside and into a metal press. 
The prior art AutoGuidedVehicles (NPL: Youtube: Forklift Automated Guided Vehicles (AGVs): Operation in Beverage Plant *UPDATED*) teaches an automated forklift which could be used to move a tool running on a shop floor and capable of lifting and lowering the tool by interaction with a tool changer interface of said tool. 
However, one having ordinary skill in the art before the effective filing date of the claimed invention would not have considered using a forklift to move inside and out of a press for safety reasons and because it could damage the die which represent a major capital investment.
The prior arts SEYI PRESS (NPL: Youtube: SEYI_Achievement_SDG Automatic Die Changing – 0:44- 1:15) and FORWELL (NPL: Youtube: Quick die change system for press｜QDC – 0:45 - 2:00) teaches a similar sheet metal press system comprising automatic tool changer devices that changes the tools inside the metal press. However, these automatic tool changer devices do not teach that they are capable of lifting and lowering the tool and that the guide paths for the devices runs from outside and into the sheet metal press.
Normally, the tool changer devices are not meant to go into the metal press because of the shape of the press prevents the tool changer devices to go inside (base blocks the tool changer devices) and/or because of any interference with the operation of the press. (safety issue) 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725